Case 1:18-cv-11528-DLC-.]LC Document 40

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Filed 05/01/19 Page 1 of 3

 

 

 

 

 

 

_______________________________________ X
JoHN DoE,

Plaintiff, chvllBZS (DLC)

~v- ORDER

MORGAN STANLEY & CO. LLC, MORGAN
STANLEY SERVICES GROUP, INC., CARMEN
('SON{§Z,l individually, LILY CHAN, EJS£M:S§HUzF~"M- ”¢ I::RT
individually, JACQUELINE LUCAS,
individually, BRIAN DERBY,
lndivldually, LISA SWEBERG, _j:~‘§';:“m f
individually, LAUREN KEIGLER, ‘“" ‘§
individually, and MICHAEL GREY, m- wm~m-mi§
individually, sMM;QlMLELWWWWj§

Defendants.
_______________________________________ X

DENISE COTE, District Judge:

Plaintiff filed a motion to proceed anonymously on December
12, 2018. The motion was fully submitted on February l, 2019,
and Judge Sweet, who was then assigned to this case, held oral
argument on the motion on February 6, 2019.

As a general rule, parties may not litigate their disputes
anonymously. Fed. R. Civ. P. lO(a). But, in certain “sensitive

situations, some materials, including the names of parties, may

be under judicial seal.” in re New York Times Co. to Unseal

Wiretap and Search Warrant Materiais, 57? F.3d 401, 410 n. 4 (2d
Cir. 2009). fn Sealed Plaintiff v. Sealed Defendant, the Second

Circuit articulated a non-exhaustive list of ten factors courts

 

Case 1:18-cv-11528-DLC-.]LC Document 40 Filed 05/01/19 Page 2 of 3

should consider when faced with an application to proceed under
a pseudonym:

(l) whether the litigation involves matters that are
highly sensitive and of a personal nature, (2} whether
identification poses a risk of retaliatory physical or
mental harm to the party seeking to proceed
anonymously or even more critically, to innocent non-
parties, (3) whether identification presents other
harms and the likely severity of those harms,
including whether the injury litigated against would
be incurred as a result of the disclosure of the
plaintiff's identity, (4) whether the plaintiff is
particularly vulnerable to the possible harms of
disclosure, particularly in light of his age, (5)
whether the suit is challenging the actions of the
government or that of private partiesr (6) whether the
defendant is prejudiced by allowing the plaintiff to
press his claims anonymously, whether the nature of
that prejudice (if any) differs at any particular
stage of the litigation, and whether any prejudice can
be mitigated by the district court, (7) whether the
plaintiff's identity has thus far been kept
confidential, (8) whether the public's interest in the
litigation is furthered by requiring the plaintiff to
disclose his identityr (9) whether, because of the
purely legal nature of the issues presented or
otherwise, there is an atypically weak public interest
in knowing the litigants' identities, and {lO) whether
there are any alternative mechanisms for protecting
the confidentiality of the plaintiff.

537 F.Sd 185, 190 (2d Cir. 2008) (citation omitted).

Having examined the parties' arguments in light of these
factors, it is hereby

ORDERED that the plaintiff’s December l2, 2018 motion to

proceed anonymously is denied.

 

Case 1:18-cv-11528-DLC-.]LC Document 40 Filed 05/01/19 Page 3 of 3

lT IS FURTHER ORDERED that the plaintiff shall file an
amended complaint naming the John Doe plaintiff by May 10, 2019.

Dated: New York, New York
May l, 2019

mr iv

D$NISE coTs
United States District Judge

 

